Citation Nr: 0843733	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  99-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for right (major) shoulder arthritis.  

3.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbar spine arthritis.  

4.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for cervical spine arthritis.  

5.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for left shoulder arthritis.  

6.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for duodenal ulcer with hiatal hernia.  

7.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for right knee arthritis.  

8.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for right first metatarsophalangeal joint 
arthritis.  

9.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for left first metatarsophalangeal joint 
arthritis.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1949 to September 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from April 1994 and March 1999 
rating decisions.  In April 1994, the RO, in part, denied 
service connection for a skin disorder and an increase in the 
50 percent evaluation then assigned for multiple joint 
arthritis.  By rating action in June 1998, the RO assigned 
separate evaluations for arthritis of the affected joints as 
follows: lumbar spine (40%), right shoulder (40%), cervical 
spine (30%), left shoulder (30%), right knee (10%), and right 
and left first metatarsophalangeal joints (MPJ) each rated 10 
percent disabling.  By rating action in March 1999, the RO 
granted special monthly compensation at the "K" rate for 
loss of use of a creative organ, and denied an increased 
rating for duodenal ulcer disease.  A hearing before the 
undersigned member of the Board was held in Washington, DC in 
June 2002.  In October 2003, the Board remanded the appeal 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a skin disorder at 
present which is related to service, to include as due to 
exposure to herbicide agents.  

3.  The veteran's lumbar spine disability is manifested by 
chronic pain and limitation of motion, and no significant 
clinical neurological impairment; functional loss of use due 
to pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

4.  The veteran's cervical spine disability is manifested by 
chronic pain and limitation of motion, and no significant 
clinical neurological impairment; functional loss of use due 
to pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

5.  The veteran's right and left shoulder disabilities are 
manifested by complaints of pain, arthritis, some decreased 
strength and limitation of motion to greater than 25 degrees 
from side, without instability.  

6.  The veteran's duodenal ulcer with hiatal hernia is 
manifested by complaints of intermittent gastrointestinal 
disturbance without anemia, weight loss, hematemesis, melena, 
malnutrition, liver involvement, or any impairment of health.  

7.  The veteran's right knee disability is manifested by 
chronic pain, limitation of motion and arthritis, but no 
instability or subluxation; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  

8.  The veteran's right and left first metatarsophalangeal 
joint disabilities are manifested by complaints of pain, 
limitation of motion, and arthritis; additional functional 
loss of use due to pain or during flare-ups have not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disorder due to disease 
or injury which was incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.159, 3.303, 3.307, 3.309 (2008).  

2.  The schedular criteria for an evaluation in excess of 40 
percent for right (major) shoulder arthritis are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5201 
(2008).  

3.  The schedular criteria for an evaluation in excess of 40 
percent for lumbar spine arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5292 (prior to 9/26/03) 
and 5243 (from 9/26/03).  

4.  The schedular criteria for an evaluation in excess of 30 
percent for cervical spine arthritis are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5290 (prior to 
9/26/03) and 5243 (from 9/26/03).  

5.  The schedular criteria for an evaluation in excess of 30 
percent for left shoulder arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5201 (2008).  

6.  The schedular criteria for an evaluation in excess of 20 
percent for duodenal ulcer with hiatal hernia are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.114, Part 4, including Diagnostic Code 7305 (2008).  

7.  The schedular criteria for an evaluation in excess of 10 
percent for right knee arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Codes 5003-5257 (2008).  

8.  The schedular criteria for an evaluation in excess of 10 
percent for right first metatarsophalangeal joint arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Codes 5003-5284 (2008).  

9.  The schedular criteria for an evaluation in excess of 10 
percent for left first metatarsophalangeal joint arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Codes 5003-5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in March 2001, November 2004, and 
September 2006, were sent by VA to the veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in March and April 2008.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  The veteran was afforded several VA 
examinations during the pendency of this appeal, and 
testified at a hearing before the undersigned member of the 
Board in Washington, DC in June 2002.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claim file.  See 
Mayfield III.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the claims for higher evaluations for his multiple 
joint arthritis and gastrointestinal disorder, the veteran 
was notified by VA in September 2006, to submit evidence 
which showed that his disabilities had worsened and the 
effect his disabilities had on his daily activities.  The 
letter provided examples of the types of evidence the veteran 
could submit and informed him that VA would assist him in 
obtaining any such evidence.  In various letters and on VA 
examinations during the pendency of this appeal, the veteran 
also reported the effects his disabilities have on his daily 
activities.  Thus, to the extent that the VCAA notice in this 
case is deemed to be deficient under Vazquez-Flores, based on 
the communications sent to the veteran and his representative 
over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case and based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Skin Disorder

The veteran contends that he has a skin disorder which he 
believes is related to service and, in particular, to 
exposure to herbicide agents while serving in Vietnam.  The 
veteran testified that his skin disorder manifests in early 
summer and that it comes and goes until the fall.  He also 
testified that he was told by various doctors that his skin 
problems were related to herbicide exposure, but said that 
none of them would give him a statement to that effect.  

The service medical records showed that the veteran was 
hospitalized (two days) for first and mild second degree 
burns to his left thigh, hip, abdominal wall and penis when 
he spilled boiling water on himself in June 1950.  The 
records showed that the burns resolved without residual 
disability and that he was returned to duty.  The veteran was 
given Benadryl for an allergic rash on his forehead in March 
1956.  The service records showed that the veteran underwent 
wedge resection (lip thinning) for chronic actinic cheilitis 
in January 1967.  A report in February 1969 showed that he 
underwent mandibular osteotomy for recurring sunburn and 
hyperkeratosis of the lower lip due to mandibular prognathism 
which caused the lower lip to protrude.  

On a Report of Medical History for retirement from service in 
March 1969, the veteran denied any skin problems other than a 
history of sunburn on his lower lip when he was in Vietnam.  
Other than a 2-inch scar under his chin, no pertinent 
abnormalities of the skin were noted.  On examination, the 
veteran's face, mouth, and skin were normal.  

The veteran made no mention of any skin problems on his 
original application for VA compensation benefits in October 
1969, or when examined by VA on numerous occasions from April 
1970 to the filing of his claim in August 1993.  When 
examined by VA in December 1993, the veteran had very minimal 
eczematous skin on his forehead; no other skin abnormalities 
were noted.  Other than surgical scars on his neck and lower 
lip, no pertinent skin abnormalities were noted on a VA 
general examination in May 1998.  

A VA dermatology note in September 2003, indicated that the 
veteran developed a lesion on his left ear three times 
beginning earlier that summer.  A VA outpatient note in 
August 2001, showed a history of multiple surgeries for a 
recurring sebaceous cyst on his back.  On examination, there 
was a small (less than 1-cm) sebaceous cyst on his back 
between the scapula, which was not purulent, exudative, or 
erythematous.  

When examined by VA in October 2006, the veteran reported 
that he had a skin condition around his neck and chin since 
he was in Vietnam, and chronic ulcers on his lower lip for 
many years.  Other than surgical scars on the cervical and 
lumbar spine, no pertinent skin abnormalities were noted on 
examination.  The examiner indicated that there was some 
hyperpigmentation over the veteran's neck, but no ulcers on 
his face or lips.  The examiner indicated, in essence, that 
there was no medical documentation in the record that the 
hyperpigmentated area was present in service, and opined that 
the veteran did not have a skin disorder at present which was 
related to service, to include as due to herbicide exposure.  

At this point, it should be noted that service connection has 
been established, and a 10 percent evaluation assigned for 
cheiloplasty and ostectomy with keloid formation.  Thus, the 
question before the Board is whether the veteran has an 
additional skin disorder at present, unrelated to his lip and 
mandibular disorders, which is related in some fashion, to 
service.  

In this case, while the veteran believes that he has a skin 
disorder at present which is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  While the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. 
App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Other than a history of occasional sunburn on the veteran's 
lower lip in service, the service medical records failed to 
show any abnormalities or diagnosis of a chronic skin 
disorder.  The Board finds that the veteran's assertions of 
chronic skin problems since service, are not supported by any 
credible evidence and are of limited probative value.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a 
skin disorder at present, there can be no valid claim.  
Brammer, 3 Vet. App. at 223 (1992).  Accordingly, the appeal 
is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  



Lumbar & Cervical Spine Arthritis

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the 
hearing before the undersigned member of the Board in June 
2002; the VA outpatient notes from 1993 to the present, the 
private treatment records from 1995 to 2006, and the findings 
from the numerous VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran's service-connected lumbar and cervical spine 
disabilities, currently rated 40- and 30 percent disabling, 
respectively, are assigned the maximum evaluations possible 
for each disability under the old rating criteria based on 
limitation of motion.  Absent vertebra fracture, with or 
without cord involvement (Diagnostic Code (DC) 5285), or 
ankylosis of either segment of the spine (DCs 5286, 5289), 
which is not present in this case, the only other potentially 
applicable rating code which would provide a basis for the 
assignment of a higher evaluation is Diagnostic Code 5293, 
for intervertebral disc syndrome (IVS).  

Before addressing the claims for increased ratings, it should 
be noted that the regulations pertaining to rating 
disabilities of the spine were amended on two occasions 
during the course of the veteran's appeal.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's lumbar and cervical 
spine disabilities is warranted.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  
However, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that the old rating criteria were 
more advantageous to the veteran.  

Prior to September 26, 2003, DC 5293 (IVS), provided for a 60 
percent evaluation for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, IVS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).  

In pertinent part, a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVS that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If IVS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  

With respect to neurologic manifestations emanating from the 
lumbosacral spine, DC 8520, addresses the sciatic nerve.  
Incomplete paralysis of the sciatic nerve is rated 10 percent 
when mild, 20 percent when moderate, 40 percent when 
moderately severe, and 60 percent when severe with marked 
muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2008).  An 80 
percent rating is warranted for complete paralysis of the 
nerve when the foot dangles and drops and there is no active 
movement possible of the muscles below the knee, and flexion 
of the knee is weakened or (very rarely) lost.  Id.  

DC 8510 addresses the upper radicular group (5th and 6th 
cervicals), pertaining to the shoulders and elbows; DC 8511 
addresses the middle radicular group pertaining to movement 
of the arms, elbows, and wrists; DC 8512 addresses the lower 
radicular group which controls use of hands and fingers.  
Under all three diagnostic codes, incomplete paralysis is 
rated 20 percent when mild, 40 percent when moderate, and 50 
percent when severe.  A 70 percent rating is warranted for 
complete paralysis under all three radicular groups.  
Complete paralysis under DC 8510 is defined as all shoulder 
and elbow movement lost or severely affected, hand and wrist 
movements not affected.  Under DC 8511, complete paralysis 
contemplates adduction, abduction, and rotation of the arm, 
flexion of the elbow, and extension of the wrist is lost or 
severely affected.  Complete paralysis of the lower radicular 
group (DC 8512) contemplates all intrinsic muscles of the 
hand, and some or all of flexors of the wrist and fingers are 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a; DCs 8510, 8511, 8512, respectively, (2008).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and IVS under DC 5243.  Under the revised criteria, IVS 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or forward flexion of the cervical 
spine is greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent requires forward flexion of the cervical spine to 15 
degrees or less; or with favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted if the 
medical evidence shows unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted with unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

With respect to evaluating IVS, effective September 26, 2003, 
a 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to IVS that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In the instant case, the veteran was examined by VA at least 
four times during the pendency of this appeal, and has been 
seen by VA and by private doctors on an outpatient basis on 
numerous occasions.  The veteran also underwent cervical and 
lumbar laminectomies in April 1997 and March 1998, 
respectively.  The clinical findings on all of the 
examinations from 1993 to 2007, were not materially different 
and showed that the veteran has chronic pain and limitation 
of motion of the cervical and lumbar spine.  Although the 
veteran complained of chronic pain throughout his body, 
including radiating pain down both legs and both arms, the 
objective findings on VA examinations in December 1993, May 
1996, May 1998, and October 2006 did not show any evidence of 
sciatic neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a disease 
disc.  

On VA general examination in December 1993, straight leg 
raising was positive at 40 degrees on the right and 55 
degrees on the left.  Deep tendon reflexes were 1+ in the 
upper and lower extremities, and there was no evidence of 
muscle atrophy.  However, on VA neurological examination in 
December 1993, all clinical findings were essentially normal, 
and the examiner indicated that there was no evidence of any 
central or peripheral nervous system disease or injury.  

When examined by VA in May 1996, the veteran complained of 
chronic pain from his neck downward, involving every inch of 
his body.  On examination, the veteran had some limitation of 
motion of the cervical and lumbar spine, but there was no 
evidence of muscle spasm or any neurological changes.  In 
fact, the examiner commented that the veteran was remarkably 
muscular and broad shouldered.  

The records showed that the veteran underwent a lumbar 
laminectomy in March 1998.  On VA general examination in May 
1998, the veteran was unable to perform any movements of his 
spine due to chronic pain.  The only objective finding was a 
muscle spasm in the surgical scar of the lumbar spine; no 
neurological abnormalities were noted on examination.  

At the direction of the October 2003 Board remand, the 
veteran underwent a comprehensive VA examination to determine 
the extent and severity of his cervical and lumbar spine 
disabilities in October 2006.  The examiner indicated that he 
reviewed all volumes of the veteran's claims file, and 
included a detailed description of the veteran's complaints 
and medical history.  The examiner noted that the veteran's 
posture, tone, power, coordination and pattern of skilled 
movement on examination revealed no abnormality.  The 
examiner also noted that the veteran was a frequent patient 
at the hospital and that he had observed him moving quite 
comfortably and capably about the hospital.  A VA MRI in June 
2006 revealed multiple degenerative intervertebral discs, 
most pronounced from L2 though S1.  

The examiner included a discussion of the nature of the 
degenerative process and opined, in essence, that the 
veteran's intervertebral disc degeneration involving the 
cervical and lumbar spine segments were part and parcel of 
the service-connected arthritis.  However, based on the 
evidence of record, he indicated that there was no evidence 
of intervertebral disc syndrome (IVS) or any detectible 
decompensation at either spinal cord or nerve root function.  
He indicated that his opinion could change depending on the 
results of the requested electromyogram and nerve conduction 
(EMG/NCV) studies.  The examiner noted that there was no 
evidence of sciatic neuropathy or pain in the distribution of 
the sciatic nerve, no evidence of muscle spasm or absent 
ankle jerk, and no other neurological signs appropriate to 
the diseased discs, cauda equine, or spinal cord, and that 
sensory examination was quite variable throughout the course 
of the examination.  He also indicated that there was no 
evidence of any functional loss or weakness of any of the 
affected or complained of joints, or any consistent pattern 
of weakened movement, excessive fatigability, or 
incoordination.  

Subsequent to VA EMG/NCV studies in November 2006, the claims 
file was returned to the VA examiner for additional review 
and comment.  In June 2007, the examiner indicated that he 
had reviewed the additional studies since his prior 
examination in October 2006, and included a detailed 
description of the diagnostic findings.  The examiner noted 
that the EMG/NCV studies revealed electrophysiological 
evidence of right median motor and sensory neuropathy 
consistent with cervical and lumbosacral radiculopathy, but 
in the latter case at an undetermined level.  

Based on a review of the additional diagnostic studies, the 
examiner concluded that his prior opinion was unchanged.  He 
noted that while there was unquestionable functional 
impairment as measured by the EMG/NCV studies, there was no 
objective evidence of any functional impairment on actual 
examination in terms of weakness, sensory loss or extremity 
muscle atrophy or reflex change.  The examiner pointed out 
that an electromyogram measured a physiological process but 
does not predict the result of physical examination.  He 
noted that while atrophic changes in the paraspinal muscles 
are often associated with surgical procedures and that the 
pattern of symptoms reported by the veteran were consistent 
with such changes, there was clear evidence of marked 
suggestibility and symptom augmentation by the veteran which, 
in medical terms, is known as Waddell sign.  In the veteran's 
case, he demonstrated a sensitivity to touch and pain 
simulated by apparent motion which did not involve the spine.  
He also noted that although the veteran complained that he 
could not sit for any prolonged period due to chronic pain, 
he did not display any discomfort while sitting for nearly an 
hour while he (the examiner) obtained a medical history.  The 
examiner indicated that his prior opinion remained the same.  

The evidentiary record includes numerous private clinical 
records showing treatment for various maladies, including 
neck and low back pain from 1995 to 2006.  The clinical and 
diagnostic findings on those reports were not materially 
different from the VA examinations discussed above.  Private 
neurologic office notes in May and July 2006, showed 
complaints of neck, back, leg and arm pain but no range of 
motion problems.  The veteran reported fatigue when walking 
long distances, but said that his low back and leg pain were 
less of a problem to him.  He reported occasional lightening 
bolts of pain down his arm from the mid trapezius, and 
intermittent numbness in his fingers.  The physician noted 
some give way secondary to pain and decreased sensation to 
pinprick in his fingertips, but in no particular 
distribution.  His gait was mildly antalgic.  The neurologist 
indicated that there was evidence of right median neuropathy 
and pain which appeared to be a combination of neuropathic 
and musculoskeletal in nature.  

Evaluations in excess of 40- and 30 percent for the lumbar 
and cervical spine disabilities, respectively, under the old 
criteria could only be assigned if there was pronounced, 
persistent symptoms of IVS compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological finding appropriate 
to the site of the diseased disc, with intermittent relief.  
(DC 5293).  Here, the objective findings on the multiple VA 
examinations discussed above, failed to reveal any evidence 
of IVS involving the cervical or lumbar spine to the degree 
that would warrant a higher evaluation.  Therefore, the Board 
finds no basis for the assignment of a higher evaluation than 
currently assigned for the cervical or lumbar spine under the 
old criteria for IVS syndrome under DC 5293 (prior to 
September 23, 2002).  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 40 percent for the lumbar 
spine and 30 percent for the cervical spine was also possible 
if there was vertebral fracture with cord involvement where 
the veteran was bedridden or required a neck brace or long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the cervical 
or lumbar spine.  (DCs 5287 and 5289).  Ankylosis has been 
defined by the Court as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  

In this case, veteran retains some motion of the cervical and 
lumbar spine, albeit with pain, which has been considered in 
determining the current ratings.  However, there is no 
evidence of vertebral fracture with cord involvement, use of 
a neck or long leg braces, or unfavorable ankylosis of the 
cervical or lumbar spine with or without marked deformity.  
Therefore, a higher evaluation for the cervical and lumbar 
spine disabilities under the potentially applicable rating 
codes (DC 5285, 5286, 5287, or 5289), in effect prior to 
September 26, 2003, is not warranted.  

The Board must also consider whether the veteran is entitled 
to a higher evaluation for the lumbar and cervical spine 
disabilities under the revised rating criteria for (IVS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

Applying the clinical findings of record subsequent to the 
date of the revised regulations for IVS in September 2002, 
the clinical findings would not provide a basis an evaluation 
in excess of the ratings currently assigned for the cervical 
and lumbar spine disabilities under the new General Rating 
Formula for Disease and Injuries of the Spine.  The evidence 
does not show that the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
any 12 month period during the pendency of this appeal.  
Other than complaints of pain and weakness, the objective 
medical evidence of record does not show any significant 
neurological impairment associated with the veteran's 
cervical or lumbar spine disabilities.  Further, there was no 
unfavorable ankylosis of the entire cervical spine or 
unfavorable ankylosis of the entire thoracolumbar spine at 
anytime during the pendency of the appeal.  DC 5235-5243.  
Thus, the Board finds that the objective evidence does not 
meet the criteria for an evaluation in excess of the 30- an 
40 percent evaluations assigned for the cervical and lumbar 
spine disabilities under the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's cervical and lumbar spine disabilities under the 
revised orthopedic rating criteria and applicable neurologic 
rating criteria in effect between September 23, 2002, and 
September 26, 2003, and under the revised orthopedic rating 
criteria and any applicable neurologic rating criteria from 
September 26, 2003.  

In this regard, while there is diagnostic evidence of 
radiculopathy, as noted by the most recent VA examination on 
clinical examination, there was no evidence of associated 
weakness, sensory loss, extremity muscle atrophy or reflex 
changes.  As such, the Board does not find that the evidence 
shows clinically significant symptoms compatible with sciatic 
neuropathy on any of the four VA examinations discussed 
above, or on any of the outpatient notes during the pendency 
of this appeal.  Therefore, a compensable evaluation is not 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve, or under any of the applicable rating codes 
pertaining to the radicular groups involving the cervical 
spine discussed above.  38 C.F.R. § 4.124a; DCs 8510, 8511, 
8512.  Thus, consideration of separately evaluating and 
combining the neurologic and orthopedic manifestations of the 
veteran's cervical or lumbar spine disabilities would not 
result in a higher rating for either spine segment from 
September 26, 2003.  

The evidence shows that the veteran has good strength in his 
upper and lower extremities and no clinically significant 
evidence of any neurological impairment referable to the 
cervical or lumbar spine.  The clinical findings on VA 
examination showed a functional loss due to pain manifested 
by severe limitation of motion, which is commensurate with 
the 30- and 40 percent evaluations currently assigned under 
the old rating criteria for limitation of motion of the 
cervical and lumbar spine, respectively.  

It should be noted, however, that under the revised Schedule, 
the general rating formula provides that the rating criteria 
are to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The objective findings on 
all of the examinations during the pendency of this appeal 
did not show any evidence of weakness, muscle atrophy, 
deformity, or postural abnormalities (see the general rating 
criteria for spine disabilities effective September 26, 
2003).  Although the veteran clearly has some functional 
limitation of motion of the lumbar and cervical spine, there 
is no evidence that he has difficulty walking, use of his 
upper extremities or other functional limitation due to the 
disabilities at issue.  The evidence does not show that the 
veteran's cervical or lumbar spine disabilities are 
equivalent to complete bony fixation or unfavorable ankylosis 
of either spine segment.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the VA examinations during the pendency of this appeal 
showed no more than severe limitation of motion, no muscle 
weakness, atrophy, or neurological impairments.  In light of 
the clinical findings of record, the Board finds that an 
increased evaluation for the cervical or lumbar spine 
disabilities based on additional functional loss due to the 
factors set forth above are not demonstrated.  

Right & Left Shoulder Arthritis

The veteran is currently assigned the maximum evaluation for 
arthritis of the right and left shoulders based on limitation 
of motion under DC 5201, which provides for a 40 percent 
evaluation for the major joint and 30 percent for the minor 
joint, when there is limitation of motion of the arm to 25 
degrees or less from the side.  DC 5201.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Other potentially applicable code provisions include DC 5200 
for ankylosis of the scapulohumeral articulation (where the 
scapula and humerus move as one piece), and DC 5202 for 
impairment of the humerus.  Under DC 5200, 50- and 40 percent 
evaluations (major/minor joint, respectively) are assigned 
for unfavorable ankylosis with abduction limited to 25 
degrees from the side.  Under DC 5202, 80- and 70 percent 
evaluations are assigned when there is loss of the head of 
the humerus (flail shoulder); 60- and 50 percent evaluations 
when there is nonunion of the humerus, and 50- and 40 percent 
evaluations when there is fibrous union of the humerus.  

In this case, the veteran's shoulder disabilities were 
examined by VA four times during the pendency of this appeal.  
The pertinent evidence of record also includes numerous VA 
and private outpatient reports, including VA physical therapy 
notes from 1993 to the present.  The clinical findings on VA 
examinations in December 1993, May 1996, and October 2006 
showed that the veteran had good range of motion of the 
shoulders in all modalities with abduction to 90 degrees, 
bilaterally in December 1993; to 130 degrees on the right and 
140 degrees on the left in May 1996, and to 60 degrees, 
bilaterally on examination in October 2006.  When examined by 
VA in May 1998, the veteran complained of chronic shoulder 
pain and said that he could not perform any shoulder 
movements.  Parenthetically, the Board notes that the veteran 
was two months post surgery for lumbar laminectomy at the 
time of this examination.  X-ray studies showed no evidence 
of fracture, dislocation, bony destruction, or soft tissue 
calcification with osteoarthritic changes and spur formation 
at the opposing bony margins of the acromioclavicular (AC) 
joint.  

A VA physical therapy note in November 2000 showed that the 
veteran was able to abduct both shoulders to 60 degrees.  The 
clinician indicated that the veteran was angry about his 
therapy appointment, and was uncooperative and refused to 
participate in any additional treatment.  In November 2005, 
abduction was to 120 degrees, bilaterally with pain.  

Private x-ray studies of the left shoulder in May 2006 showed 
moderate degenerative changes at the AC and glenohumeral 
joints.  An office note at that time indicated that the 
veteran had no range of motion problems.  An MRI of the left 
shoulder in January 2008 revealed a tear of the supraspinatus 
tendon near the insertion with degenerative changes at that 
AC joint with mild to moderate degree of impairment.  The 
articular cartilage in the humeral head and the glenoid were 
unremarkable.  The glenoid labrum was intact.  

In this case, veteran is currently assigned the maximum 
ratings possible for limitation of motion of the right and 
left shoulder under DC 5201.  The medical evidence does not 
show any instability, malunion, fibrous union, nonunion with 
false flail joint, or loss of head of the humerus (flail 
shoulder).  That is, MRI and x-ray studies showed no 
pertinent abnormalities other than some moderate degenerative 
changes and a small supraspinatus tendon tear.  Since the 
veteran retains motion in both shoulders and does not 
demonstrate any of the signs or symptoms required for a 
higher evaluation under any the other potentially applicable 
rating codes for the shoulders, there is no basis for the 
assignment of a higher evaluation for either shoulder.  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Duodenal Ulcer With Hiatal Hernia

The veteran is currently assigned a 20 percent evaluation for 
duodenal ulcer with hiatal hernia under DC 7305, which 
provides for a 60 percent evaluation with severe pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation is 
assigned with moderately severe symptoms which are less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent evaluation is assigned for moderate 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, and a 10 percent evaluation is 
assigned for mild recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, DC 7305.  

The Board notes that, ordinarily under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately (as in the above).  See 38 C.F.R. 
§ 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, under VA regulations specific to 
gastrointestinal disease, only one gastrointestinal (GI) 
diagnostic code is available to the veteran to account for 
the totality of his GI disability picture.  See 38 C.F.R. § 
4.113.

In this regard, VA regulations provide that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113.

Applicable regulations also provide that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Under DC 7346 (hiatal hernia), a 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating represents two or more of the symptoms for the 
30 percent evaluation, but of less severity.  38 C.F.R. § 
4.114, DC 7346.

The Board notes that the criteria for the definition of 
weight loss have changed during the pendency of the appeal.  
See 66 Fed. Reg. 29486 (May 31, 2001).  Under the older 
criteria, weight loss is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (in 
effect prior to July 2, 2001).  Under the newer criteria, 
minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (in effect since July 2, 2001).

In the instant case, the veteran was examined by VA for his 
gastrointestinal disorder on three occasions during the 
pendency of this appeal (May 1998, February 1999, and January 
2007).  The veteran's complaints and the objective findings 
on all three examinations were not materially different and 
showed no evidence of weight loss, anemia or any impairment 
of health so as to warrant the assignment of an evaluation in 
excess of the 20 percent rating currently assigned.  While 
the veteran has heartburn daily, frequent belching and 
occasional nausea and regurgitation, he reported that his 
symptoms were well controlled with medication.  The veteran 
does not report nor does the evidence of record show any 
incapacitating episodes for gastrointestinal problems during 
the pendency of this appeal.  

On recent VA examination in January 2007, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's complaints and medical 
history.  He noted that the veteran was seen at the 
Gastroenterology Clinic in October 2006, but that he did not 
have any complaints and did not know why he was scheduled for 
an appointment.  He also noted that when seen by his primary 
care physician in November 2006, the veteran denied any 
abdominal pain, nausea, vomiting, melena, or other related 
problems.  Blood studies (CBC) at that time revealed normal 
hemoglobin and hematocrit levels.  

The veteran denied any melena, blood in his stools or 
vomiting of blood, and said that he had only some mild ulcer 
like pain about once a year.  He said that he did not seek 
medical attention for his symptoms when they occurred, and 
that he controlled them by watching his diet and taking 
Gaviscon tablets.  His primary complaints involved heartburn, 
belching and regurgitation.  The veteran reported that he 
vomited about three to four times a year, but that it was not 
a chronic problem and that there was no associated bleeding.  
He also reported abdominal distention once or twice a month, 
but said that he did not require medical attention and drank 
carbonated beverages to relieve his symptoms.  The examiner 
indicated that the veteran's weight was stable and there was 
no evidence of circulatory disturbance after meals or 
hypoglycemic reactions.  

On examination, the veteran was mildly obese, walked with a 
normal gait, and dismounted the examination table without 
difficulty.  His abdomen was soft and moderately obese with a 
generalized subjective tenderness to deep palpation.  Bowel 
sounds were normal in all quadrants, and there was no 
guarding, rebound or any gross evidence of anemia.  The 
diagnoses was hiatal hernia with GERD.  The examiner 
indicated that the veteran's description of his 
gastrointestinal problems and the objective findings did not 
appear to cause any functional impairment.  He noted that 
while the veteran's symptoms caused some discomfort and were 
annoying, they were relieved with belching and medications, 
and did not cause any systemic illness.  

The evidence showed that the veteran's gastrointestinal 
disorder is manifested by symptoms of pain, belching and 
regurgitation which are well controlled with medication, 
diet, and exercise.  There was no evidence of anemia, weight 
loss, or any other symptom combinations productive of more 
than moderate impairment of health, and the veteran's hiatal 
hernia has been quiescent for many years.  Further, the 
veteran does not claim nor does the medical evidence show any 
incapacitating episodes at anytime during the pendency of 
this appeal.  Thus, a higher evaluation under either DC 7305 
or 7346 is not in order in this case.

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the veteran's duodenal ulcer 
with hiatal hernia accurately depicts the severity of the 
predominant disability picture for his digestive disorder for 
the entirety of the rating period on appeal.  



Right Knee Disability

Initially, the Board notes that the veteran was originally 
granted service connection for multiple joint arthritis 
involving various joints, including his right knee and was 
assigned a single rating under DC 5003 for degenerative 
arthritis.  By rating action in June 1998, the RO assigned 
separate ratings for each affected joint, and assigned a 10 
percent evaluation for the right knee, based on x-ray 
evidence of mild arthritis and some limitation of motion in 
the knee.  Because the limitation of motion in the right knee 
was not to a degree which would allow for the assignment of a 
compensable evaluation under the limitation of motion codes 
for the knee (DCs 5260 and 5261), the RO assigned a 10 
percent rating under DC 5257 for slight impairment of the 
knee, which was common practice by the RO in years past.  

However, DC 5257 is not an appropriate rating code for 
arthritis and is not predicated on limitation of motion.  DC 
5257 contemplates recurrent subluxation and lateral 
instability; manifestations which have never been 
demonstrated on any examination or medical report.  The 
appropriate rating code for the veteran's right knee 
disability is DC 5003, which provides for a 10 percent 
evaluation when there is evidence of arthritis established by 
x-ray findings, and limitation of motion in the knee which is 
not severe enough to warrant a compensable rating under the 
appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003.  

To warrant a compensable evaluation based on limitation of 
motion under DC 5260, flexion must be limited to 45 degrees 
or less.  A compensable evaluation under DC 5261, requires 
extension limited to 10 degrees or more.  In this case, the 
veteran has never demonstrated a limitation of flexion or 
extension to the required degree necessary for a compensable 
evaluation under either rating code during the pendency of 
this appeal or for that matter, at anytime since his 
discharge from service.  Specifically, VA examinations in 
December 1993, May 1996, and October 2006, showed flexion to 
no less than 90 degrees.  On the most recent examination in 
October 2006, flexion was to 115 degrees with extension to 
zero degrees.  Other than some mild arthritis and crepitus on 
palpation when examined in December 1993, no other objective 
findings referable to the right knee were noted.  McMurry's 
test and drawer sign were negative, and muscle size and 
contour of the calves were equal.  The two most recent VA 
examination reports noted that the veteran walked favoring 
his left leg and that he complained of constant, chronic pain 
when walking for any time or distance.  The veteran denied 
any swelling or locking, and said that he did not take any 
medication for his knee or had any injections.  The veteran 
reported that he had a sensation of give way in the knee a 
couple of times a week, but there was no objective evidence 
of subluxation, lateral instability or loose motion on 
examination.  There was no soft tissue thickening around the 
right knee, and no joint effusion or tenderness.  Patellar 
alignment and tracking and ligament strength were normal and 
there was no ligament laxity.  Lachman's test and pivot shift 
were negative, and there was no anterior or posterior drawer 
sign, or varus or valgus laxity.  Hamstring and quadriceps 
strength were equal and rated 3/5.  

In this case, the veteran does not demonstrate a loss of 
motion in the right knee sufficient to warrant the assignment 
of a higher rating based on limitation of motion under DCs 
5260 or 5261.  Other potentially applicable rating codes 
which may provide a basis for assigning an evaluation in 
excess of 10 percent include, DC 5256, which requires 
ankylosis of the knee joint.  DC 5262 allows for a 20 percent 
rating when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  Under DC 5257, a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  

Here, the evidence does not show any subluxation or lateral 
instability, malunion of the tibia and fibula, or ankylosis.  
Thus, the other potentially applicable diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.  

In this regard, the Board notes that the veteran's principal 
complaint is chronic, constant pain in the knee with any 
motion or weight bearing activity.  Despite his complaints, 
the evidence showed that the veteran has been reported to 
maintain a regular exercise regimen.  VA physical therapy 
notes showed that he participates in a senior citizen 
exercise class three times a week, uses the YMCA regularly, 
and reported that he walks a mile or more every day.  (See 
November 2005 VA PT note and January 2007 VA examination 
report).  The VA examiner in October 2006, indicated that it 
was unclear whether the veteran's right knee pain caused any 
functional restriction.  The clinical findings from the three 
VA examinations and the numerous VA and private treatment 
records during the pendency showed no evidence of 
instability, incoordination, or weakness in the right knee, 
nor has the veteran reported any flare-up at anytime during 
the pendency of this appeal.  On the contrary, the veteran 
reported that his right knee pain was constant.  Therefore, 
absent a medical opinion of additional functional loss of 
use, the Board finds that the level of functional impairment 
is adequately compensated by the 10 percent currently 
assigned.  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the veteran's right knee disability 
accurately depicts the current severity of the disability, 
and there is no basis for the assignment of a higher 
evaluation.  

First Metatarsophalangeal Joint

The veteran is currently assigned separate 10 percent 
evaluations for right and left first metatarsophalangeal 
joint arthritis under DC 5284 for foot injury, which provides 
for a 10 percent evaluation for moderate injury; 20 percent 
for moderately severe injury, and 30 percent for severe 
injury.  38 C.F.R. § 4.71a, DC 5284.  

Historically, the evidence of record showed that the veteran 
underwent arthroplasty of the right great toe with pin 
implant without complication in November 1993, and implant 
arthroplasty of the left great toe in July 1995.  The veteran 
developed sepsis in the left great toe which required further 
surgery for removal of hardware and placement of an 
antibiotic spacer without complication in October 1995.  
However, the veteran continued to have pain in the left great 
toe and subsequently underwent surgery for removal of the 
antibiotic spacer and pin insertion without complication in 
June 1996.  When seen by a private physician in February 
1997, the veteran reported pain and swelling in the left foot 
since his surgery.  An examination revealed no neurovascular 
abnormalities, normal strength and no signs of infection in 
the left foot.  There was some edema, soft tissue swelling 
and severe limitation of motion in the left great toe.  X-ray 
studies showed portions of the proximal phalanx and first 
metatarsal head were removed.  

When examined by VA in November 2006, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's complaints and medical history.  
The veteran reported that except for some stiffness, 
limitation of motion in both great toes, and some pain on 
walking, his feet did not bother him very much.  On 
examination, there was a 5-cm. surgical scar over the medial 
aspect of the right great toe and a 4.5-cm. scar on the 
dorsal surface of left great toe.  Dorsiflexion and plantar 
flexion was to 5 degrees in both metatarsophalangeal joints, 
and both toes were in neutral position.  There was metatarsal 
head thickening, bilaterally, greater on the right.  Forefoot 
circumference across the heads of the metatarsals was 25-cm. 
on the right and 23.5-cm. on the left.  Peripheral 
circulation and sensation were normal in both feet.  X-ray 
studies of the first metatarsophalangeal joints showed 
narrowing with lateral spur formation and a pin in the first 
metatarsal head on the right.  The metatarsophalangeal joint 
on the left showed absorption of the bone from the base of 
the proximal phalanx and the head of the first metatarsal and 
the great toe overall.  The diagnoses included osteoarthritis 
of the first right and left metatarsophalangeal joints.  The 
examiner opined that the veteran's bilateral foot 
disabilities did not cause any functional impairment.  

In order to receive a schedular evaluation greater than 10 
percent, the disability would need to approximate a finding 
of moderately severe foot injury (DC 5284); moderately severe 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283); severe manifestations of flatfoot involving marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use with 
characteristic callosities (DC 5276); or claw foot manifested 
by toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads (DC 5278).  38 C.F.R. 
§ 4.71a (2008).  

In this case, the predominant symptomatology includes pain, 
stiffness, and limitation of motion in both great toes.  
However, the objective findings on VA examination in November 
2006, did not show any evidence of claw foot (DC 5278); 
flatfoot (DC 5276); malunion or nonunion of the tarsal or 
metatarsal bones (DC 5283); or evidence of moderately severe 
foot injury (DC 5284) in either foot.  Thus, a schedular 
evaluation in excess of 10 percent is not warranted for 
either service-connected disability.  

It should also be noted the right and left great toes are the 
only service-connected areas of the feet involved.  DC 5284 
pertains to the whole foot.  With regard to the single toe, 
the veteran does not have more than the equivalent of 
amputation of either great toe, without metatarsal 
involvement, as he still retains the metatarsal heads.  See 
DC 5171.  Since the veteran is receiving the equivalent of 
amputation of the great toe (without metatarsal involvement), 
the Board finds that he does not meet the criteria for 
moderately severe foot injury.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, despite some pain and stiffness in both great 
toes, there were no objective observations of more than 
moderate functional loss in either foot beyond that 
contemplated by the 10 percent evaluations currently assigned 
for each foot.  The evidence of record shows that the veteran 
has maintained a regular exercise regimen for many years and 
reported that he walked every day for exercise.  (See January 
2007 VA examination report).  The veteran reported on VA 
examination in November 2006, that he did not have any 
significant problems with his feet.  Further, the VA examiner 
opined that there was no functional impairment in either 
foot.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In light of 
the clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above have not been demonstrated 
during the pendency of this appeal.  

Finally, consideration has been given to assigning staged 
ratings for each of the disabilities addressed in this 
decision.  However, at no time during the pendency of this 
appeal have any of the service-connected disabilities 
warranted a rating higher than the evaluations currently 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  





ORDER

Service connection for a skin disorder, claimed as due to 
herbicide exposure, is denied.  

An increased evaluation for right shoulder arthritis is 
denied.  

An increased evaluation for lumbar spine arthritis is denied.  

An increased evaluation for cervical spine arthritis is 
denied.  

An increased evaluation for left shoulder arthritis is 
denied.  

An increased evaluation for duodenal ulcer with hiatal hernia 
is denied.  

An increased evaluation for right knee arthritis is denied.  

An increased evaluation for right first metatarsophalangeal 
joint arthritis is denied.  

An increased evaluation for left first metatarsophalangeal 
joint arthritis is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


